    Case 2:20-cv-00346-WKW-CSC Document 12 Filed 08/31/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MARCUS QUINN,                          )
                                       )
             Plaintiff,                )
                                       )
       v.                              )     CASE NO. 2:20-CV-346-WKW
                                       )               [WO]
ROBERT HENLINE, TRACY                  )
JACKSON, SUSAN MONCRIEF,               )
JAMES STROUD, CAPTAIN                  )
TUCK, LT. WATKINS,                     )
LIEUTENANT RICHARDSON,                 )
SGT. HEARD, SGT. RAGSDALE,             )
SGT. DAVIDSON, SGT. HAYNIE,            )
OFFICER SHULLE, OFFICER                )
PATTEN, OFFICER RYAN,                  )
OFFICER TIDWELL, OFFICER               )
WELDON, OFFICER EVANS,                 )
OFFICER RICKS, OFFICER                 )
KODYA, OFFICER TEMPLIN,                )
OFFICER UNGER, OFFICER                 )
HILL, OFFICER OLIVER,                  )
OFFICER CARLTON, OFFICER               )
ROY, OFFICER THORNTON,                 )
OFFICER CASABLANCO,                    )
WARDEN ESTES, OFFICER                  )
BELL, and KAY IVEY,                    )
                                       )
             Defendants.               )

                                   ORDER

      On August 3, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 11.) Upon an independent review of
    Case 2:20-cv-00346-WKW-CSC Document 12 Filed 08/31/20 Page 2 of 2




the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED without prejudice.

     Final judgment will be entered separately.

     DONE this 31st day of August, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         2
